Citation Nr: 0706185	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  99-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to September 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998  rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2000, the veteran was afforded a hearing before a 
Hearing Officer at the New York RO.  A transcript of this 
hearing is of record.

The veteran's appeal was previously before the Board in 
December 2004, at which time the appeal was decided in part 
and remanded in part.  The case has been returned to the 
Board for further appellate action. 

The Board notes that in December 2006 evidence was submitted 
to the Board that was not previously considered by the 
originating agency.  The veteran's representative has waived 
the veteran's right to have this evidence initially 
considered by the originating agency.


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy.

2.  The occurrence of a claimed in-service stressor 
supporting the current diagnosis of PTSD is not established 
by credible supporting evidence.

3.  A chronic psychiatric disorder was not present within one 
year of the veteran's discharge from service, and no such 
disorder is etiologically related to service.  




CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit all pertinent evidence in his 
possession, by letter mailed in April 2004, subsequent to its 
initial adjudication of the claim.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in August 2006.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.   In addition, all indicated 
development to verify the veteran's alleged service stressor 
has been completed. 

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
October 2006.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Board notes that the medical evidence of record 
establishes that the veteran has a valid diagnosis of PTSD as 
it shows he received treatment from both VA medical 
facilities and private physicians for PTSD beginning in 1999.  
Similarly, the record contains a medical diagnosis and 
opinion from the September 2006 VA examiner linking the 
veteran's PTSD to his alleged in-service stressor.  The Board 
finds that the first two requirements for service connection 
for PTSD have been met as the record contains medical 
evidence diagnosing the condition and medical evidence of a 
link between current symptoms and an in-service stressor.  
The Board must therefore determine whether the evidence 
establishes that the veteran participated in combat with the 
enemy or contains credible supporting evidence that the 
veteran's claimed in-service stressor occurred.

The veteran contends that in 1977 he was part of a top-secret 
reconnaissance mission into East Berlin.  He claims that 
while returning to West Berlin, he was fired upon by German 
guards while attempting to re-cross the Berlin Wall.  The 
veteran then claims that he hit his head after falling into a 
trench and was taken to the 5th General Hospital where he was 
treated in the psychiatric ward for depression as well as a 
seizure condition and a stroke.  During his November 2000 
hearing, the veteran testified that he was discharged from 
active duty due to these medical injuries.  

Personnel records show that the veteran was stationed in 
Germany in January 1977 and assigned to the 5th General 
Hospital as a physical activities specialist.  He was 
afforded a secret level security clearance in July 1976; 
however, at that time he was a telecommunications center 
specialist.  His service medical records and personnel 
records contain no reference to his participation in missions 
across the Berlin Wall or to being injured in the line of 
duty, nor do they show that he underwent treatment for any 
psychiatric disorder.  While the record establishes that he 
was discharged from the 5th General Hospital in August 1977, 
the report of examination for separation shows no abnormal 
findings with respect to his psychiatric state and his 
service medical records document no treatment or other 
evidence of head trauma, stroke, or any psychiatric 
condition.  Moreover, his personnel records establish that he 
was discharged from active duty in August 1977 for poor 
attitude, lack of self discipline, lack of motivation, and 
failure to demonstrate promotion potential.

The veteran's personnel records also contain no indication 
that he was ever involved in combat.  Similarly, multiple 
responses from the National Personnel Records Center (NPRC) 
and the United States Armed Services Center for Research of 
Unit Records (CURR) indicate that there is no evidence that 
the veteran was treated at the 5th General Hospital for his 
alleged conditions, participated in any reconnaissance 
missions across the Berlin Wall, or was afforded a top-secret 
security clearance.  

As the service personnel records and the information from the 
service department indicate that the veteran did not 
participate in combat with the enemy, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  The 
Board notes that while the veteran's VA and private 
physicians have stated that the veteran did in fact incur 
PTSD as a result of his 1977 encounter with enemy forces, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  As discussed above, there is no corroborating 
evidence of the veteran's alleged in-service stressor.  
Therefore, service connection is not in order for his claimed 
PTSD.

As a final matter, the Board notes that while the veteran 
claims that service connection is warranted for a psychiatric 
disability, the only other psychiatric diagnosis of record is 
from the VA Medical Center in New York, where the veteran was 
diagnosed with a mood disorder due to his medical conditions.  
This disorder was not linked to the veteran's military 
service.  Moreover, the only diagnosis made at the veteran's 
September 2006 VA examination was PTSD.  Therefore, service 
connection is also unwarranted for any other psychiatric 
disorder.  In reaching this decision, the Board has 
determined that application of the evidentiary equipoise rule 
is not required because the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


